             Case 2:93-cv-01825-TSZ Document 161 Filed 06/22/20 Page 1 of 1



 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
       KIRK and RISE GLAZE, individually
       and as guardians ad litem to JERRUD
 7
       GLAZE,
 8                          Plaintiffs,
                                                      C93-1825 TSZ
 9         v.
                                                      MINUTE ORDER
10     FOODMAKER INC. d/b/a Jack-In-The-
       Box Restaurants, et al.,
11
                            Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    The motion brought by Jerrud Collins to change the payee of an annuity
   contract with Symetra Life Insurance Company, docket no. 155, is DEFERRED and
15
   RENOTED to July 24, 2020. Counsel for Jerrud Collins has asked for thirty (30) days to
   subpoena a copy of the annuity contract at issue from Symetra Life Insurance Company.
16
   His request is granted.
17          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 22nd day of June, 2020.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
